
	

113 HR 780 IH: Violence Against Indian Women Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 780
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Issa (for
			 himself, Mr. Cole,
			 Mr. Amodei,
			 Mr. Schweikert,
			 Mr. Kline,
			 Mr. McHenry,
			 Mr. Simpson, and
			 Mr. Denham) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize Indian tribes to exercise jurisdiction over
		  crimes of domestic violence that occur in the Indian country of that
		  tribe.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Indian Women Act of
			 2013.
		2.Tribal
			 jurisdiction over crimes of domestic violence
			(a)In
			 generalTitle II of Public
			 Law 90–284 (25 U.S.C. 1301 et seq.) (commonly known as the Indian Civil
			 Rights Act of 1968) is amended by adding at the end the
			 following:
				
					204.Tribal
				jurisdiction over crimes of domestic violence
						(a)DefinitionsIn
				this section:
							(1)Dating
				violenceThe term dating violence means violence
				committed by a person who is or has been in a social relationship of a romantic
				or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
							(2)Domestic
				violenceThe term domestic violence means violence
				committed by a current or former spouse or intimate partner of the victim, by a
				person with whom the victim shares a child in common, by a person who is
				cohabitating with or has cohabitated with the victim as a spouse or intimate
				partner, or by a person similarly situated to a spouse of the victim under the
				domestic- or family-violence laws of an Indian tribe that has jurisdiction over
				the Indian country where the violence occurs.
							(3)Indian
				countryThe term Indian country has the meaning
				given the term in section 1151 of title 18, United States Code.
							(4)Participating
				tribeThe term participating tribe means an Indian
				tribe that elects to exercise special domestic violence criminal jurisdiction
				over the Indian country of that Indian tribe.
							(5)Protection
				orderThe term protection order—
								(A)means any
				injunction, restraining order, or other order issued by a civil or criminal
				court for the purpose of preventing violent or threatening acts or harassment
				against, sexual violence against, contact or communication with, or physical
				proximity to, another person; and
								(B)includes any
				temporary or final order issued by a civil or criminal court, whether obtained
				by filing an independent action or as a pendente lite order in another
				proceeding, if the civil or criminal order was issued in response to a
				complaint, petition, or motion filed by or on behalf of a person seeking
				protection.
								(6)Special domestic
				violence criminal jurisdictionThe term special domestic
				violence criminal jurisdiction means the criminal jurisdiction that a
				participating tribe may exercise under this section but could not otherwise
				exercise.
							(7)Spouse or
				intimate partnerThe term spouse or intimate partner
				has the meaning given the term in section 2266 of title 18, United States
				Code.
							(b)Nature of the
				criminal jurisdiction
							(1)In
				generalNotwithstanding any other provision of law, in addition
				to all powers of self-government recognized and affirmed by sections 201, 202,
				and 203, the powers of self-government of a participating tribe include the
				inherent power of that tribe, which is hereby recognized and affirmed, to
				exercise special domestic violence criminal jurisdiction over all
				persons.
							(2)Concurrent
				jurisdictionThe exercise of special domestic violence criminal
				jurisdiction by a participating tribe shall be concurrent with the jurisdiction
				of the United States, of a State, or of both.
							(3)ApplicabilityNothing
				in this section—
								(A)creates or
				eliminates any Federal or State criminal jurisdiction over Indian country;
				or
								(B)affects the
				authority of the United States or any State government that has been delegated
				authority by the United States to investigate and prosecute a criminal
				violation in Indian country.
								(4)Exceptions
								(A)Victim and
				defendant are both non-Indians
									(i)In
				generalA participating tribe may not exercise special domestic
				violence criminal jurisdiction over an alleged offense if neither the defendant
				nor the alleged victim is an Indian.
									(ii)Definition of
				victimIn this subparagraph and with respect to a criminal
				proceeding in which a participating tribe exercises special domestic violence
				criminal jurisdiction based on a violation of a protection order, the term
				victim means a person specifically protected by a protection order
				that the defendant allegedly violated.
									(B)Defendant lacks
				ties to the Indian tribeA participating tribe may exercise
				special domestic violence criminal jurisdiction over a defendant only if the
				defendant—
									(i)resides in the
				Indian country of the participating tribe;
									(ii)is employed in
				the Indian country of the participating tribe; or
									(iii)is a spouse,
				intimate partner, or dating partner of—
										(I)a member of the
				participating tribe; or
										(II)an Indian who
				resides in the Indian country of the participating tribe.
										(c)Criminal
				conductA participating tribe may exercise special domestic
				violence criminal jurisdiction over a defendant for criminal conduct that falls
				into one or more of the following categories:
							(1)Domestic
				violence and dating violenceAn act of domestic violence or
				dating violence that occurs in the Indian country of the participating
				tribe.
							(2)Violations of
				protection ordersAn act that—
								(A)occurs in the
				Indian country of the participating tribe; and
								(B)violates the
				portion of a protection order that—
									(i)prohibits or
				provides protection against violent or threatening acts or harassment against,
				sexual violence against, contact or communication with, or physical proximity
				to, another person;
									(ii)was issued
				against the defendant;
									(iii)is enforceable
				by the participating tribe; and
									(iv)is consistent
				with section 2265(b) of title 18, United States Code.
									(d)Rights of
				defendantsIn a criminal proceeding in which a participating
				tribe exercises special domestic violence criminal jurisdiction, the
				participating tribe shall provide to the defendant—
							(1)all applicable
				rights under this Act;
							(2)if a term of
				imprisonment of any length may be imposed, all rights described in section
				202(c);
							(3)the right to a
				trial by an impartial jury that is drawn from sources that—
								(A)reflect a fair
				cross section of the community; and
								(B)do not
				systematically exclude any distinctive group in the community, including
				non-Indians; and
								(4)all other rights
				whose protection is necessary under the Constitution of the United States in
				order for Congress to recognize and affirm the inherent power of the
				participating tribe to exercise special domestic violence criminal jurisdiction
				over the defendant.
							(e)Petitions To
				stay detention
							(1)In
				generalA person who has
				filed a petition for a writ of habeas corpus in a court of the United States
				under section 203 may petition that court to stay further detention of that
				person by the participating tribe.
							(2)Grant of
				stayA court shall grant a stay described in paragraph (1) if the
				court—
								(A)finds that there
				is a substantial likelihood that the habeas corpus petition will be granted;
				and
								(B)after giving each
				alleged victim in the matter an opportunity to be heard, finds by clear and
				convincing evidence that under conditions imposed by the court, the petitioner
				is not likely to flee or pose a danger to any person or the community if
				released.
								(3)NoticeAn
				Indian tribe that has ordered the detention of any person has a duty to timely
				notify such person of his rights and privileges under this subsection and under
				section 203.
							(f)Subject to
				RemovalA criminal prosecution commenced in a tribal court under
				this section may, pursuant to section 3245 of title 18, United States Code, be
				removed to the United States district court embracing the place where the
				criminal prosecution is pending, and the district court shall have full
				authority to hear and determine the cause.
						(g)Grants to tribal
				governmentsThe Attorney General may award grants to the
				governments of Indian tribes (or to authorized designees of those
				governments)—
							(1)to strengthen
				tribal criminal justice systems to assist Indian tribes in exercising special
				domestic violence criminal jurisdiction, including—
								(A)law enforcement
				(including the capacity of law enforcement or court personnel to enter
				information into and obtain information from national crime information
				databases);
								(B)prosecution;
								(C)trial and
				appellate courts;
								(D)probation
				systems;
								(E)detention and
				correctional facilities;
								(F)alternative
				rehabilitation centers;
								(G)culturally
				appropriate services and assistance for victims and their families; and
								(H)criminal codes and
				rules of criminal procedure, appellate procedure, and evidence;
								(2)to provide
				indigent criminal defendants with the effective assistance of licensed defense
				counsel, at no cost to the defendant, in criminal proceedings in which a
				participating tribe prosecutes a crime of domestic violence or dating violence
				or a criminal violation of a protection order;
							(3)to ensure that, in
				criminal proceedings in which a participating tribe exercises special domestic
				violence criminal jurisdiction, jurors are summoned, selected, and instructed
				in a manner consistent with all applicable requirements; and
							(4)to accord victims
				of domestic violence, dating violence, and violations of protection orders
				rights that are similar to the rights of a crime victim described in section
				3771(a) of title 18, United States Code, consistent with tribal law and
				custom.
							(h)Supplement, not
				supplantAmounts made available under this section shall
				supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
						(i)Authorization of
				AppropriationsThere are authorized to be appropriated $5,000,000
				for each of fiscal years 2014 through 2018 to carry out subsection (g) and to
				provide training, technical assistance, data collection, and evaluation of the
				criminal justice systems of participating
				tribes.
						.
			(b)Clerical
			 amendmentThe table of sections for title II of the Indian Civil
			 Rights Act of 1968 (25 U.S.C. 1301 et seq.) is amended by inserting after the
			 item relating to section 203 the following:
				
					
						Sec. 204. Tribal jurisdiction over crimes of domestic
				violence.
					
					.
			3.Removal of
			 criminal prosecutions
			(a)In
			 generalChapter 211 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3245.Federal
				removal jurisdiction to protect the rights of defendants under section 204 of
				the Indian Civil Rights Act.
						(a)Notice of
				removalA defendant desiring
				to remove a criminal prosecution from a tribal court pursuant to section 204(f)
				of the Indian Civil Rights Act of 1968 (25 U.S.C. 1304(f)) shall file in the
				district court of the United States for the district and division within which
				such prosecution is pending a notice of removal signed pursuant to Rule 11 of
				the Federal Rules of Civil Procedure and containing a short and plain statement
				of the grounds for removal under subsection (b), together with a copy of all
				process, pleadings, and orders served upon such defendant or defendants in such
				action.
						(b)Grounds for
				removalNo criminal prosecution under section 204 of the Indian
				Civil Rights Act of 1968 (25 U.S.C. 1304) shall be removed unless the defendant
				can prove by clear and convincing evidence that a right guaranteed them under
				section 204(d) of the Indian Civil Rights Act of 1968 (25 U.S.C. 1304(d)), has
				been violated, the tribal court has failed to adequately remedy the violation,
				and the violation is prejudicial to the defendant.
						(c)Requirements
							(1)A notice of
				removal of a criminal prosecution under section 204(f) of the Indian Civil
				Rights Act of 1968 (25 U.S.C. 1304(f)) shall be filed not later than 30 days
				after the arraignment in the tribal court, or at any time before trial,
				whichever is earlier, except that for good cause shown the United States
				district court may enter an order granting the defendant or defendants leave to
				file the notice at a later time.
							(2)A notice of
				removal of a criminal prosecution under section 204(f) of the Indian Civil
				Rights Act of 1968 (25 U.S.C. 1304(f)) shall include all grounds for such
				removal. A failure to state grounds that exist at the time of the filing of the
				notice shall constitute a waiver of such grounds, and a second notice may be
				filed only on grounds not existing at the time of the original notice. For good
				cause shown, the United States district court may grant relief from the
				limitations of this paragraph.
							(3)The filing of a
				notice of removal of a criminal prosecution under section 204(f) of the Indian
				Civil Rights Act of 1968 (25 U.S.C. 1304(f)) shall not prevent the tribal court
				in which such prosecution is pending from proceeding further, except that a
				judgment of conviction shall not be entered unless the prosecution is first
				remanded.
							(4)The United States
				district court in which such notice is filed shall examine the notice promptly.
				If it clearly appears on the face of the notice and any exhibits annexed
				thereto that removal should not be permitted, the court shall make an order for
				summary remand.
							(5)If the United
				States district court does not order the summary remand of such prosecution, it
				shall order an evidentiary hearing to be held promptly and, after such hearing,
				shall make such disposition of the prosecution as justice shall require. If the
				United States district court determines that removal shall be permitted, it
				shall so notify the tribal court in which prosecution is pending, which shall
				proceed no further.
							(d)Writ of habeas
				corpusIf the defendant or defendants are in actual custody on
				process issued by the tribal court, the district court shall issue its writ of
				habeas corpus, and the marshal shall thereupon take such defendant or
				defendants into the marshal’s custody and deliver a copy of the writ to the
				clerk of such tribal court.
						(e)Special
				Assistant United States AttorneysTo assist in implementing this section and
				section 204(f) of the Indian Civil Rights Act of 1968 (25 U.S.C. 1304(f)) and
				in prosecuting crimes of domestic violence and dating violence in Indian
				country, each United States Attorney serving a district that includes Indian
				country is authorized and encouraged to appoint qualified tribal prosecutors as
				Special Assistant United States Attorneys pursuant to section 13(d) of the
				Indian Law Enforcement Reform Act (25 U.S.C. 2810(d)) and section 543(a) of
				title 28, United States
				Code.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 211 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 3244 the following:
				
					
						3245. Federal removal jurisdiction to protect the rights of
				defendants under section 204 of the Indian Civil Rights
				Act..
					
					.
			
